   3:20-cv-01438-JMC-PJG            Date Filed 02/08/21      Entry Number 69        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

United States of America,           )
                                    )                 Civil Action No.: 3:20-cv-01438-JMC
                      Plaintiff,    )
                                    )                                ORDER
             v.                     )
                                    )
2019 Dodge Challenger Coupe and     )
Daquan Tyreek Funchess-Johnson,     )
                                    )
                     Defendants,    )
                                    )
Samuel L. Funchess,                 )
                                    )
                     Claimant.      )
___________________________________ )

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 41) filed on September 22, 2020, recommending that the

court grant the Government’s Motion to Strike (ECF No. 20). For the reasons set forth below, the

court ACCEPTS the Magistrate Judge’s Report (ECF No. 41) and GRANTS the Government’s

Motion to Strike (ECF No. 20).

                               I.    RELEVANT BACKGROUND

       The Report sets forth the relevant facts, which this court incorporates herein without a full

recitation. As brief background, the Government filed this civil forfeiture action on April 15, 2020.

(ECF No. 1.) Claimant Samuel L. Funchess (“Claimant”) subsequently filed a claim asserting an

ownership interest in the subject property on May 8, 2020. (ECF No. 7.)

       On June 5, 2020, the Government filed the instant Motion to Strike Claimant’s claim. (ECF

No. 20.) The Magistrate Judge submitted a Report and Recommendation (ECF No. 41) to the

court on September 22, 2020. The Report recommended that the court grant the Government’s



                                                 1
   3:20-cv-01438-JMC-PJG               Date Filed 02/08/21    Entry Number 69        Page 2 of 3




Motion to Strike (ECF No. 20) because Claimant had not filed an Answer despite being warned

that failure to file an Answer may result in his claim being struck (ECF No. 27). (ECF No. 41 at

1-2.)

                                 II.      STANDARD OF REVIEW

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.          The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. See Mathews v. Weber, 423 U.S.

261, 270-71 (1976). The responsibility to make a final determination remains with this court. Id.

at 271. The court is charged with making a de novo determination of those portions of the Report

to which specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting its recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond, 416 F.3d at 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file specific

objections to the Report results in a party’s waiver of the right to appeal from the judgment of the

District Court based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

140 (1985).

                                          III.   ANALYSIS

        The parties were advised of their right to file objections to the Report. (ECF No. 41 at 3.)

Objections to the Report were due by October 6, 2020. (Id.) Neither of the parties filed objections



                                                  2
   3:20-cv-01438-JMC-PJG          Date Filed 02/08/21      Entry Number 69         Page 3 of 3




to the Report. Since no specific objections were filed by either party and the Report does not

contain clear error, the court adopts the Report herein. See Camby, 718 F.2d at 199; Diamond,

416 F.3d at 315.

                                    IV.    CONCLUSION

       After a thorough review of the Report and the record in this case, the court finds that the

Report provides an accurate summary of the facts and law and does not contain clear error.

Therefore, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No.

41) and GRANTS the Government’s Motion to Strike (ECF No. 20).

       IT IS SO ORDERED.




                                                    United States District Judge

February 8, 2021
Columbia, South Carolina




                                                3
